DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 23-28 Are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an e mail received from Bradford Fritz on 19 February 2021.  The application is amended as follows: 

Claim 23 (Examiner Amended) A display device comprising:
a substrate including a display area including a plurality of pixels and a non-display area provided outside of the display area;
an anode in each of the plurality of pixels;
a bank layer provided to define the plurality of pixels, the bank layer comprising a first bank layer, and a second bank layer;
a light emitting layer on the anode;
a continuous electrode layer arranged as a connection electrode in the non-display area and as a plurality of cathodes in the display area,
the continuous electrode layer including a plurality of zigzag type openings corresponding to an extending direction of the first bank layer or the second bank layer;




an encapsulation layer on the plurality of cathodes; and
a touch sensor including a plurality of touch electrodes on the encapsulation layer, wherein at least a portion of the plurality of touch electrodes overlaps the plurality of zigzag type openings.

Claim 25 (Examiner Amended) The display device of Claim 24, wherein 
the black matrix is provided between the plurality of color filters, and 
boundaries between adjacent color filters are located at an upper surface of the black matrix.

Claim 28 (Examiner Amended) The display device of Claim 27, wherein 
a phase of the photochromic material included in the electron transporting layer in an area where the electron transporting layer contacts a lower surface of a [[the]] corresponding cathode among the plurality of cathodes is different from a phase of the photochromic material included in the electron transporting layer in an area where the electron transporting layer contacts a lower surface of the encapsulating layer.

The following is an Examiner’s Statement of Reasons for Allowance: 
Claim 23 contains the following subject matter that is neither taught nor suggested by the prior art, either alone or in combination: 
a display device comprising
a continuous electrode layer formed in a display and non-display area includes a plurality of zigzag openings corresponding to an extending direction of a first or second bank layer.

The most relevant prior art is Xiong (US 2018/0364847) in view of Miyamoto (US 2017/0358631) and Liu (US 2017/0329452) which teaches a patterned cathode layer with straight shaped openings, extending in only a single direction  Xiong in view of Miyamoto and Liu does not teach a patterned cathode layer with openings extending in two directions, corresponding to a first or second bank layer.  Sugizaki (US 2013/0250557) teaches a plurality of zigzag shaped cathodes but does not teach the cathodes are part of a continuous electrode layer formed in the display area and the non-display area.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M. Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached on 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Douglas M Wilson/Examiner, Art Unit 2694 

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694